
	
		I
		112th CONGRESS
		1st Session
		H. R. 2490
		IN THE HOUSE OF REPRESENTATIVES
		
			July 11, 2011
			Mr. Inslee (for
			 himself, Mr. Dicks,
			 Mr. Larsen of Washington,
			 Mr. Smith of Washington,
			 Mr. McDermott, and
			 Mr. Bass of New Hampshire) introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To amend the National Trails System Act to provide for a
		  study of the Cascadia Marine Trail.
	
	
		1.Designation of trail for
			 study
			(a)Short
			 TitleThis section may be cited as the Cascadia Marine Trail Study
			 Act.
			(b)Designation of
			 trail for studySection 5(c) of the National Trails System Act
			 (16 U.S.C. 1244(c)) is amended by adding at the end the following:
				
					(__)Cascadia Marine Trail, a series of water
				trail routes encompassing approximately 2,300 miles of shoreline in the State
				of Washington, extending from Point Roberts near the Canadian border to the
				southern reach of Puget Sound near Olympia. In conducting the study, the
				Secretary shall coordinate with appropriate Federal, State, local, tribal, and
				private entities, and may evaluate sites of recreational, scenic, or historic
				significance near the Cascadia Marine Trail for potential inclusion in the
				Trail. The Secretary shall also consider what activities may be limited by the
				designation, including existing activities, hunting, boating, or proposed
				infrastructure
				improvements.
					.
			
